Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 01/27/2022. In virtue of this communication, claims 1-10 are currently pending in the instant application. 
	
Response to Arguments
 	Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. The Applicant argues in part stating that “However, Tong does not teach "a preset switching time" or "a Bluetooth clock of the data source," as recited in the claims. 
 	In rejecting the "preset switching time" recited in the claims, the Office cites to col. 13 lines 31-44 of Tong but quotes through line 50, which recites: In this example, primary wireless headphone 104 is referred to as "primary" because it works in the normal mode and its RF modules establish a normal bidirectional communication link with audio source 102, so that audio source 102 recognizes the connection with primary wireless headphone 104. In some embodiments, control module 220 may control primary wireless headphone 104 to switch to the snoop mode to become a "secondary" headphone. In some embodiments, control module 220 may determine whether to switch the working mode of primary wireless headphone 104 based on one or more parameters associated with primary wireless headphone 104 and/or secondary wireless headphone 106, such as signal quality and/or power consumption. In one example, control module 220 may determine whether the signal quality (e.g., signal-to-noise ratio (SNR) or received signal strength indicator (RSSI)) is above a threshold and cause primary wireless headphone 104 to switch to the snoop mode when the signal quality becomes better than the signal quality of secondary wireless headphone 106.” 

particular signal parameter, such as the SNR being above a threshold value, which depends on a variety of factors and is not "preset," as recited in the claims. 
	The Examining division respectfully disagrees. Fist it is inherent that the data source has a Bluetooth clock and that any subsequent transmissions, feedback, and switching of modes is “based upon the Bluetooth clock of the data source” since they are all synchronized. Tong shows the local clocks of each of primary wireless headphone 104 and secondary wireless headphone 106 may be synchronized with the remote clock of audio source 102 and thus, are synchronized with one another. Therefore, the issue is whether Tong’s switching of primary and secondary headphone roles can be considered a “preset switch.” 
	As described in the previous rejection to claim 5, Tong shows a few examples of what causes the headphones to switch roles (namely based on “control module 220 may determine whether the signal quality (e.g., signal-to-noise ratio (SNR) or received signal strength indicator (RSSI)) is above a threshold”). Here, since the threshold is preset value and the switching is inherently based upon the Bluetooth clock of the data source, the office maintains this can be considered a preset switching. Changing the preset threshold value would change the timing of the switching of headphones all based upon the Bluetooth clock of the data source since that is what they are synchronized to. This change would happen “in turn” since there are only two headphones one of which will be primary.  Therefore, the rejections are maintained at this time. The arguments with respect to claim 6 are found persuasive. Examiner suggests adding more detail on the preset switching or incorporating objected to claims 6, 11-12 or 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims -1-4, 7, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tong et al. (US 10,244,307 B1). 

 	Regarding Claim 1 Tong teaches the limitations "A method for Bluetooth connection, comprising: (see abstract and col. 23 lines 33-39, showing method, device and program for Bt connections from device to headphones);
causing a first node of multiple data receiving nodes to establish a first Bluetooth connection with a data source;  causing the multiple data receiving nodes to share a data packet transmitted by the data source via the first Bluetooth connection,  causing the multiple data receiving nodes to take over, in turn, the first Bluetooth connection in accordance with a preset switching time based on a Bluetooth clock of the data source; (see fig. 2 and 6 and col. 13 lines 31-44, where RSSI measurements of each headphone are used as a basis to switch the primary Bluetooth connection from a first headphone to a second headphone from the data source. “…control module 220 may determine whether to switch the working mode of primary wireless headphone 104 based on one or more parameters associated with primary 
and causing a second node to be selected according to a preset rule to feed back a response signal to the data source" (see abstract, fig. 1a, 1b and 6 and col. 5 lines 61-64 and Col. 6 lines 19-41, where Tong shows the audio source (102) forms a Bt connection with a first and second headphones (104, 106) and where the headphones share a data packet (e.g. “comm parameter”) and the second headphone snoops on the audio source, where the second headphone is selected since it is the only other receiving headphone to also transmit ACK of successful receipt of the audio information from the source). 

	Claims 9-10 and 13 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 2 Tong teaches the limitations "The method according to claim 1, further comprising: before or after causing the first node of the multiple data receiving nodes to establish the first Bluetooth connection with the data source, causing a wireless connection to be established between every two of the multiple data receiving nodes to form a relational network, the topological structure of which includes a star structure, line structure, or mesh structure" (see fig. 1A and col. 20 lines 51-61, where the two headphones form a line structure relational network between the two to exchange data packets such as communication parameters). 

	Regarding Claim 3 Tong teaches the limitations "The method according to claim 2, further comprising: after causing the first node of the multiple data receiving nodes to establish the first Bluetooth connection with the data source, 
causing the first node to send parameters of the first Bluetooth connection to the relational network, the parameters including at least one of: an address of the data source, a Bluetooth clock of the data source, an available-channel list, or a communication key" (see col. 5 lines 61-64 and Col. 6 lines 19-41, where Tong shows the audio source (102) forms a Bt connection with a first and second headphones (104, 106) and where the headphones share a data packet (e.g. “comm parameter”) including the address of audio source 102 (e.g., the IP address or media access control (MAC) address) and the encryption parameters between audio source 102 and primary wireless headphone 104 (see col. 7 lines 43-48).  

	Regarding Claim 4 Tong teaches the limitations "The method according to claim 3, further comprising: after causing the first node to send parameters of the first Bluetooth connection to the relational network of nodes, 
 	causing the multiple data receiving nodes other than the first node to track information sent by the first Bluetooth connection based on the parameters, the information including at least one of: 154954.00101/120531 144v. 1Application No. Not Yet Assigned4 Docket No.: 154954.00 101Amendment dated June 14, 2019First Pirliminary Amendmentaudio encoding information, audio control information, video encoding information, or information of a change in channel list" (see abstract, fig. 1a, 1b and 6 and col. 6 lines 19-41, where Tong shows the audio source (102) forms a Bt connection with a first and second headphones (104, 106) and where the headphones share a communication parameter and the second headphone snoops on the audio source based on the received communication parameter and while snooping tracks the audio information from 

	Regarding Claim 6 Tong teaches the method according to claim 1, comprising: before causing the second node to be selected according to the preset rule to feed back the response signal to the data source,  
causing the multiple data receiving nodes to send arbitration basis information to the relational network, the arbitration basis information including at least one of 
 	battery levels of the data receiving nodes themselves, 
serial numbers of the data receiving nodes, 
whether or not the data packet is received correctly, and 
received signal energy of the data packet, 
wherein each of the data receiving nodes is caused to save the arbitration basis information of all the data receiving nodes." (see fig. 2 and 6 and col. 13 lines 31-44, where RSSI measurements of each headphone are used as a basis to switch the primary Bluetooth connection from a first headphone to a second headphone from the data source. This RSSI information is transmitted from second headphone to the first headphone controller 220 as “arbitration basis information.” “…control module 220 may determine whether to switch the working mode of primary wireless headphone 104 based on one or more parameters associated with primary wireless headphone 104 and/or secondary wireless headphone 106, such as signal quality and/or power consumption. In one example, control module 220 may determine whether the signal quality (e.g., signal-to-noise ratio (SNR) or received signal strength indicator (RSSI)) is above a threshold and cause primary wireless headphone 104 to switch to the snoop mode when the signal quality becomes better than the signal quality of secondary wireless headphone 106.”

	Regarding Claim 7 Tong teaches the limitations "The method according to claim 1, wherein causing the second node to be selected according to the preset rule comprises:
causing the data receiving node with the highest remaining battery level to be selected as the second node" (see abstract, fig. 1a, 1b and 6 and col. 5 lines 61-64 and col. 6 lines 19-41, where Tong shows the audio source (102) forms a Bt connection with a first and second headphones (104, 106) and where the second headphone is selected since it is the only other receiving headphone to also transmit ACK of successful receipt of the audio information from the source, which meets the option of claim 7 “causing the second node to be selected from the multiple data receiving nodes.”) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tong as applied to claim 1 above, in view of Born (US 2019/0191246 A1). 

 	Regarding Claim 8 Tong teaches the method according to claim 1, wherein causing the second node to be selected according to the preset rule to feed back the response signal to the data source includes causing the second node to: (see response to claim 1). 

determine the response signal to be ACK or NACK according to whether or not the data packet is correctly received by the second node and whether or not the data packet is correctly received by the other data receiving nodes than the second node."
	Tong does show that both the primary and secondary wireless headphones can participate in acknowledging the reception of the audio data (e.g., using acknowledgment (ACK) and negative acknowledgement (NACK or NAK) packets). As a result, if at least one of the primary and secondary wireless headphones cannot successfully receive the audio data packet from the audio source in any time slot, then in the subsequent time slot, the audio source receives an NACK packet or otherwise cannot receive a complete ACK packet. Accordingly, as long as there is at least one of the primary and secondary wireless headphones cannot successfully receive the audio data packet from the audio source, the audio source will re-transmit the audio data packet, thereby ensuring the data transmission reliability (see col. 4 lines 41-54). 
 	Also, in the same field of endeavor Born discloses a system for setting up intra-speaker network sound delivery via Bluetooth, where other speakers besides a secondary speaker and primary speaker are also relayed audio data from source. The system broadcasts to speakers within range of the source or relay speaker and this dynamically changes as speakers move in and out of a given range (see abstract, fig. 2 and par. 0021 and 0027). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to send ACK and NACKS for each speaker as taught by Tong and to extend this ACK and NACK to more speakers in the intra-speaker network, in order to confirm audio receipt from audio source to all speakers the user intends to be listening from (see par. 0003-0004 of Born).  

Allowable Subject Matter

 Claims 6, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining (Claim 6 “the method according to claim 1, comprising: before causing the second node to be selected according to the preset rule to feed back the response signal to the data source, causing the multiple data receiving nodes to send arbitration basis information to the relational network, the arbitration basis information including at least one of 
 	battery levels of the data receiving nodes themselves, 
serial numbers of the data receiving nodes, 
whether or not the data packet is received correctly, and 
received signal energy of the data packet, 
wherein each of the data receiving nodes is caused to save the arbitration basis information of all the data receiving nodes.”
11. (New) The method according to claim 1, wherein causing the second node to be selected according to the preset rule comprises: causing the data receiving node with the highest signal energy in the Bluetooth connection with the data source to be selected as the second node.  12. (New) The method according to claim 1, wherein causing the second node to be selected according to the preset rule comprises: causing the second node to be selected from the multiple data receiving nodes according to a Bluetooth clock time at the beginning of the current data packet.  14. (New) The method according to claim 1, wherein causing the second node to be selected according to the preset rule comprises: causing the second node to be selected according to whether or not the data packet is correctly received by each of the data receiving nodes.”
 	The prior art does not teach these claims in combination with claim 1.  
Furthermore, claims 6, 11-12 and 14 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648